MERCIER, Judge.
These related appeals arise from a suit in the Superior Court of Cobb County, brought by Joseph Rogers, Jr. (“Rogers”) against David M. Cohen (“Cohen”), Complex Law Group, LLC, and D.M. Cohen, Inc.; Hylton B. Dupree, Jr. (“Dupree”), Dupree & Kimbrough LLP, and Hylton B. Dupree, Jr., PC.; and John C. Butters (“Butters”). The Cohen defendants (Cohen and his related entities listed above), the Dupree defendants (Dupree and his related entities listed above) and Butters moved the trial court to dismiss Rogers’s claims against them (1) for failure to state a claim pursuant to OCGA § 9-11-12 (b) (6); and (2) pursuant to OCGA § 9-11-11.1, Georgia’s statute regarding strategic lawsuits against public participation (the “anti-SLAPP” statute). The trial court granted the Dupree defendants’ motion to dismiss pursuant to the anti-SLAPP statute and denied their motion *812to dismiss for failure to state a claim (except as to one of the alleged predicate acts for a Racketeer Influenced and Corrupt Organizations (“RICO”) claim). The court denied the motion by Butters and the Cohen defendants to dismiss pursuant to the anti-SLAPP statute, denied their motion to dismiss for failure to state a claim, and denied their motion to dismiss Rogers’s claims or sanction him because of his alleged breach of a mediation agreement.
On appeal, Rogers contends that the trial court erred in granting the Dupree defendants’ anti-SLAPP motion to dismiss. The Dupree defendants contend that the court erred in denying their motion to dismiss for failure to state a claim, contending that Rogers’s claims are barred by OCGA § 51-7-80 and that Rogers failed to state a tort claim where the defendants had no duty to him. Butters and the Cohen defendants contend that the trial court erred in not dismissing Rogers’s claims against them pursuant to the Noerr-Pennington doctrine; in not dismissing the claims under the anti-SLAPP statute based on the alleged falsity of Rogers’s verifications; in failing to dismiss the claims or impose a sanction despite finding that Rogers breached a mediation agreement with them; and in holding that Georgia’s abusive litigation statute does not bar Rogers’s claims and does not apply to pre-litigation conduct.
For the reasons that follow, we reverse the trial court’s grant of the Dupree defendants’ anti-SLAPP motion as challenged in Case No. A16A1714; affirm the trial court’s denial of the Dupree defendants’ motion to dismiss for failure to state a claim in Case No. A16A1715; and affirm the trial court’s denial of Butters’s and the Cohen defendants’ motion to dismiss for failure to state a claim, the denial of their motion to dismiss on anti-SLAPP grounds, and the denial of their motion to dismiss or impose sanctions based on Rogers’s alleged breach of the mediation agreement in Case Nos. A16A1716 and A16A1717.
1. Background
Dupree, Cohen and Butters are attorneys who represented Mye Brindle (“Brindle”), who had previously been employed as a housekeeper or personal assistant at Rogers’s home. Brindle engaged in sexual activity with Rogers during that employment. In 2008, Brindle was injured and was terminated from her position due to her inability to continue working. She was rehired in 2009 by Rogers and his wife as their housekeeper and house manager. When she returned to work at Rogers’s home, the sexual activity between Rogers and Brindle resumed. During her term of employment, Brindle made audio recordings of sexual activity between Rogers and herself, without Rogers’s knowledge.
*813In June 2012, Brindle engaged Butters and Cohen to represent her. On June 20, 2012, after she had engaged Butters and Cohen, Brindle used a camera to record a sexual encounter between Rogers and herself. It is undisputed that Rogers was not aware that he was being recorded and did not consent to the recording. Brindle resigned from her position. On July 16, 2012, Rogers received a letter from Cohen, stating that Rogers had engaged in “a long history of unwelcome sexual demands and other sexual harassment and abuse” toward Brindle, which was “well documented by numerous video and audio recordings.” The letter stated that Brindle was prepared to proceed with a lawsuit and an EEOC complaint, and went on to say:
It is my experience that these sensitive type matters involving claims of a sexual nature are always best resolved early and outside of public litigation. I have been involved in numerous matters where defendants engaged in a scorched earth strategy of counteraccusations, denial, attempted delay, obfuscation and refusal to address the core issues promptly and properly. Never have I seen that strategy successful. Whether through their own arrogance or “filtered” information and poor advice of defense counsel who seemed more interested in billing and protracted litigation than the best interests of their clients and that of their clients’ families, the results were ultimately the same.
In virtually all of those situations, the documents, facts, witnesses and other matters that came to light through protracted litigation and media attention drew other private litigation, shareholder derivative demands for the immediate removal of those individuals, intrusive governmental investigations, Department of Justice, Attorneys General or SEC involvement, as well as civil and criminal charges that resulted in disgorgement, forfeiture, lengthy incarceration periods in several instances, divorce and the destruction of families.



My point here is simply to attempt to convey my belief that it is in the best interest of all involved to avoid this type of protracted litigation, injurious publicity to all parties, etc.
Dupree became involved in representing Brindle, along with Cohen and Butters. There is no evidence to demonstrate the exact date on which Dupree was engaged, but it is undisputed that on August 2, 2012, he was involved in this matter. On that date, Rogers’s counsel met with Cohen, Butters and Dupree in Dupree’s office. On *814August 6, 2012, Dupree forwarded a segment of the video recording to one of Rogers’s attorneys.
On September 14, 2012, Rogers and his counsel participated in mediation with Brindle, Cohen, Butters and Dupree, before which the parties signed a nondisclosure agreement. The mediation ended without agreement. The same day, Rogers filed a complaint (“Cobb 1”) using pseudonyms and seeking, inter alia, an injunction to prevent Brindle from disseminating the video (the complaint was later amended to include the parties’ names). On September 19, 2012, Brindle filed suit in the State Court of Fulton County making claims related to her sexual activity with Rogers. Cohen accompanied Brindle to an appointment at the Atlanta Police Department on September 27, 2012, and a police report was filed September 28, 2012. The record was sealed in the Fulton County action. On October 11, 2012, Brindle dismissed the Fulton County action and instead asserted her claims as counterclaims in Cobb 1. On May 30, 2014, Rogers filed the suit in the instant case in the Superior Court of Cobb County (“Cobb 2”).
Rogers’s suit in the instant case, Cobb 2, alleged against all defendants claims of invasion of privacy — intrusion upon seclusion, solitude and private affairs; invasion of privacy — public disclosure of private acts; civil conspiracy; intentional infliction of emotional distress; conspiracy to violate the Georgia RICO Act; violation of the Georgia RICO Act; aiding and abetting breach of confidential relationship; negligence; and a claim for litigation expenses.
2. Anti-SLAPP Motions
We review de novo the trial court’s denial of Cohen and Butters’s motion to dismiss. Barnett v. Holt Builders, 338 Ga. App. 291, 295 (790 SE2d 75) (2016). Similarly, we review de novo the trial court’s grant of Dupree’s motion to dismiss. Project Control Svcs. v. Reynolds, 247 Ga. App. 889, 891 (1) (545 SE2d 593) (2001). “In reviewing the trial court’s order, we construe the pleadings in the light most favorable to the plaintiff with any doubts resolved in the plaintiff’s favor.” Emory Univ. v. Metro Atlanta Task Force for the Homeless, 320 Ga. App. 442, 443 (740 SE2d 219) (2013) (punctuation and footnote omitted).
A “strategic lawsuit against public participation” (SLAPP action) is a lawsuit intended to silence and intimidate critics or opponents by overwhelming them with the cost of a legal defense until they abandon that criticism or opposition. In order to protect individuals who speak out on matters of public concern, many states, including Georgia, have adopted anti-SLAPP statutes aimed at curtailing SLAPP lawsuits. Codified at OCGA § 9-11-11.1, the purpose ofGeor-*815gia’s anti-SLAPP statute is to
encourage participation by the citizens of Georgia in matters of public significance and public interest through the exercise of their constitutional rights of petition and freedom of speech. The General Assembly of Georgia further finds and declares that the valid exercise of the constitutional rights of petition and freedom of speech should not be chilled through abuse of the judicial process.
OCGA § 9-11-11.1 (a). Because the goal ofan anti-SLAPP statute is to end a SLAPP lawsuit quickly and without much cost to the defendant, the statute requires that a detailed verification accompany any claim which might infringe on the rights of petition and freedom of speech. OCGA § 9-11-11.1 (b). Subsection (c) of OCGA § 9-11-11.1 defines an “act in furtherance of the person’s or entity’s right of petition or free speech under the Constitution of the United States or the Constitution of the State of Georgia in connection with an issue of public interest or concern” as including
any written or oral statement, writing, or petition made before or to a legislative, executive, or judicial proceeding, or any other official proceeding authorized by law, or any written or oral statement, writing, or petition made in connection with an issue under consideration or review by a legislative, executive, or judicial body, or any other official proceeding authorized by law.
OCGA § 9-11-11.1 (c). Georgia law is crystal clear that “[f]or the procedural protections of the anti-SLAPP statute to apply, there must be a threshold showing that the claims could reasonably be construed as a statement or petition made in relation to or in connection with an actual official proceeding.” Emory Univ., 320 Ga. App. at 445 (1) (emphasis supplied).
The trial court ruled that Rogers’s lawsuit was a SLAPP suit under OCGA § 9-11-11.1, but denied Cohen and Butters’s motions to dismiss Rogers’s complaint, finding that the statutory verifications filedby Rogers and his counsel were sufficient under OCGA § 9-11-11.1. As to Dupree, the trial court ruled that Rogers’s verification was false, finding that “Rogers could not reasonably have believed that his claims regarding the video and [letter] as they pertain to Dupree were well grounded in fact. . .
We find that the anti-SLAPP statute does not apply to Rogers’s suit in this case. As a threshold matter, we disagree with the dissent *816that because Rogers did not cross-appeal this specific issue as to Butters and Cohen, we cannot address it. This reasoning is flawed. The anti-SLAPP statute applies only to a SLAPP action. As discussed fully below, Rogers’s lawsuit is not a SLAPP suit. Accordingly, the trial court did not even need to reach the question of the truthfulness of the verification because Rogers was not required to submit any verification.1 See, e.g., Ga. Community Support & Solutions u. Berryhill, 275 Ga. App. 189, 192 (1) (620 SE2d 178) (2005), aff’d, Berryhill v. Ga. Community Support & Solutions, 281 Ga. 439 (638 SE2d 278) (2006). So, even though Rogers may not have raised the issue in a cross-appeal, under the “right for any reason” rule, this Court “will affirm a judgment if it is correct for any reason, even if that reason is different than the reason upon which the trial court relied.” City of Gainesville v. Dodd, 275 Ga. 834, 835 (573 SE2d 369) (2002). This rule applies to motions for summary judgment and motions to dismiss, “so long as the movant raised the issue in the trial court and the nonmovant had a fair opportunity to respond.” Anderson v. Jones, 323 Ga. App. 311, 312, n. 2 (745 SE2d 787) (2013). See Abellera v. Williamson, 274 Ga. 324, 326 (2) (553 SE2d 806) (2001); Worley v. Winter Constr. Co., 304 Ga. App. 206, 208 (2) (695 SE2d 651) (2010). Since the trial court did not err in refusing to dismiss Rogers’s lawsuit because the anti-SLAPP statute does not apply to his claims, the trial court’s order as to Cohen and Butters should be affirmed under the right-for-any-reason rule.2
As for Dupree, the trial court noted in its order that Dupree presented no evidence as to when Dupree became involved in the matter. It appears that Dupree was involved at least by August 2, 2012, but may have been involved earlier,3 and Dupree forwarded the *817video after that date. Given the inconclusive evidence as to Dupree, and since we construe the pleadings in the light most favorable to the plaintiff, we reverse the trial court order granting Dupree’s motion to strike/motion to dismiss under the anti-SLAPP statute.
In this case, the acts that form the heart of Rogers’s claims against the three attorneys involve the making of the videotape, the demand letter, and the continued use of the videotape. The video was made, the letter was sent, and the video was used before any official proceeding was underway and, therefore, do not fall within the scope of OCGA § 9-11-11.1 (c). See Emory Univ., supra; Ga. Community Support & Solutions, supra (anti-SLAPP statute inapplicable where no evidence of an official proceeding). See also Metzler v. Rowell, 248 Ga. App. 596, 602 (547 SE2d 311) (2001) (Eldridge, J., dissenting) (disagreeing with majority’s holding that anti-SLAPP applied because defendants’ tortious conduct had no direct relationship with either the previous rezoning application or the pending suit appealing such denial). Compare Hindu Temple & Community Center of the High Desert v. Raghunathan, 311 Ga. App. 109, 114 (1) (714 SE2d 628) (2011); Adventure Outdoors v. Bloomberg, 307 Ga. App. 356, 360 (2) (705 SE2d 241) (2010) (anti-SLAPP statute applied and plaintiff was required to file a verification because his claims related to an issue under consideration by a judicial body, specifically, a lawsuit filed in federal court).
Additionally, the activities about which Rogers complains were not valid activities undertaken by Butters, Cohen, and Dupree in furtherance of their constitutional right to free speech or right of petition. Georgia’s anti-SLAPP statute is virtually identical to California’s anti-SLAPP statute. Compare OCGA § 9-11-11.1 and Cal. Code Civ. Proc. § 425.16. In2006, the Supreme Court of California reviewed a similar case where a well-known entertainer sued an attorney in response to a demand letter and the attorney sought to invoke California’s anti-SLAPP statute. See Flatley v. Mauro, 39 Cal. 4th 299, 139 P3d 2 (2006). While that case does not constitute precedent for this Court, it is instructive in our analysis. Flatley rejected application of the anti-SLAPP statute on the grounds that the action was not a constitutionally protected activity. In that case, the plaintiff *818sued for extortion, defamation, fraud, intentional infliction of emotional distress, and wrongful interference with prospective economic advantage. Id. at 306 (I). The demand letter underlying the claims alleged that the plaintiff had engaged in a forcible sexual assault upon the defendant attorney’s client and demanded a settlement. The letter threatened the plaintiff with a civil lawsuit as well as unwanted publicity and warned that all information involving the alleged assault and the plaintiff’s assets would be turned over to the IRS, immigration officials, and other governmental authorities. The letter further cited an unidentified case where the alleged victim was awarded $100,000,000 in punitive damages. Id. at 307-310 (I). The letter stated that it was “governed by ... Rule 408 of the U.S. Federal Rules of Evidence.” Id. at 307 (I).
Similarly, the letter in the instant case refers to video evidence of Rogers’s alleged sexual abuse of Brindle and mentions the results of previous cases wherein the defendants who “engaged in a scorched earth strategy” ended up facing criminal charges, immediate removal from company positions, unwanted publicity, government investigations by the Department of Justice, Securities and Exchange Commission and Attorney General, lengthy incarcerations, divorce, and the destruction of their families. The letter insinuates that Rogers will face similar “problems” should he elect not to settle the matter with Brindle. Similarly to the letter in Flatley — and as noted by the dissent — the letter in the instant case states: “This letter is sent pursuant to FRE 408 for purposes of settlement and compromise.”
The dissent implies that the demand letter could not constitute attempted extortion as alleged by Rogers because it was sent pursuant to OCGA § 24-4-408 for purposes of settlement and compromise. Including the phrase “FRE 408” in a letter, however, does not automatically cloak it with constitutional protections. Just as the letter in Flatley threatened the plaintiff in that case, the letter here threatened to ruin Rogers’s reputation, position, and family, and insinuated that the allegations would result in various government agencies pursuing him for prosecution and possibly lengthy incarceration if he did not settle the matter with Brindle.
As for the making of the videotape, under Georgia law, “[i]t shall be unlawful for . . . [a]ny person, through the use of any device, without the consent of all persons observed, to observe, photograph, or record the activities of another which occur in any private place and out of pub lie view [.] ” OCGA § 16-11-62 (2). The attorneys’alleged involvement in this regard was tortious and criminal and, thus, not within the protected activity defined by the anti-SLAPP statute. See, e.g., Gerbosi v. Gaims, Weil, West & Epstein, 193 Cal. App. 4th 435, 122 Cal. Rptr. 3d 73 (2011) (plaintiff’s wiretapping claim against *819attorney and attorney’s client not subject to protections of anti-SLAPP statute). Moreover, their status as attorneys assisting a client does not bring their actions under the protective cloak of the anti-SLAPP statute. The dissent stresses that “no court or jury has determined that the making of the video was illegal,” and that “the issue of the video’s legality is unsettled.” But there is no requirement in Georgia law that a criminal conviction be obtained against defendants in order for a plaintiff to bring a civil suit against them, or in order for the underlying criminal and tortious issues to lie outside the purview of the anti-SLAPP statute.
Here, Rogers seeks to recover for the making of an illegal video, theft of financial information, public disclosure of private facts, and extortion, not the refusal to dismiss Brin die’s various civil pleadings. There is a fundamental difference between alleged criminal and tortious acts done in furtherance of litigation, and acts done in furtherance of litigation that, although bothersome, are arguably legitimate. Given the nature of Rogers’s claims against Butters, the Cohen defendants and the Dupree defendants, the anti-SLAPP statute does not apply, and the dissent fails to address this threshold issue.
Therefore, we reverse the trial court’s finding that the anti-SLAPP statute applies to Rogers’s claims against Dupree, and affirm the trial court’s denial of Butters and the Cohen defendants’ motion to strike Rogers’s complaint. This renders moot Rogers’s remaining enumerations of error in Case No. A16A1714, regarding the trial court’s findings as to the anti-SLAPP verifications and the trial court’s order quashing Rogers’s subpoenas for the anti-SLAPP hearing.
3. Motions to Dismiss for Failure to State a Claim
The trial court did not err in holding that Rogers’s claims are not precluded by Georgia’s abusive litigation statute, OCGA § 51-7-80 et seq. OCGA § 51-7-81 provides: “Any person who takes an active part in the initiation, continuation, or procurement of civil proceedings against another shall be liable for abusive litigation if such person acts: (1) With malice; and (2) Without substantial justification.” OCGA § 51-7-85 provides:
... [N]o claim other than as provided in this article or in Code Section 9-15-14 shall be allowed, whether statutory or common law, for the torts of malicious use of civil proceedings, malicious abuse of civil process, nor abusive litigation. . . . This article is the exclusive remedy for abusive litigation.
*820Butters and the Cohen defendants argue that plaintiffs may not avoid the requirements of the abusive litigation statute by describing their claims as “some other cause of action.” They further argue that the “initiation” and “procurement” of civil proceedings include “the process leading to” civil proceedings. Dupree makes similar arguments, contending that the abusive litigation statute is Rogers’s sole remedy and applies to pre-litigation conduct, and also arguing that Brindle’s attorneys had no duty to Rogers and thus Rogers cannot state a claim against him for certain torts. However, as explained above, Rogers’s claims are based on the allegedly criminal and tortious conduct of the defendants. We agree with the trial court that the initial investigation of a case and the “procurement” of civil proceedings are distinguishable from the “active involvement of creating additional evidence, especially illegal evidence.”
4. Noerr-Pennington
We also affirm the trial court’s rulings with regard to the other contentions raised by Butters and the Cohen defendants in Case Nos. A16A1716 and A16A1717. First, we agree with the trial court that the Noerr-Pennington4 doctrine does not bar Rogers’s claims. Because the application of this doctrine is a question of law, we review this issue de novo. Ga. Dept. of Natural Resources v. Center for a Sustainable Coast, 294 Ga. 593, 596 (2) (755 SE2d 184) (2014). Butters and Cohen assert that the Noerr-Pennington doctrine protects both direct petitioning activity and conduct incidental to that petitioning activity, and that “[t]he vast majority of Rogers’s claims are based on” petitioning activity However, Rogers’s claims against Butters and the Cohen defendants arise from alleged conduct that is not protected by the First Amendment. The case centers on Rogers’s allegations that the defendants engaged in an extortion scheme involving illegally obtained evidence and related torts and crimes. Such conduct is not protected by the First Amendment. See United States v. Stevens, 559 U. S. 460, 468 (II) (130 SCt 1577, 176 LE2d 435) (2010); Denton v. Browns Mill Dev. Co., 275 Ga. 2, 6 (561 SE2d 431) (2002).
5. Breach of Mediation Agreement
With regard to Butters and the Cohen defendants’ contention that the trial court erred in failing to dismiss Rogers’s claims as a result of his alleged breach of the mediation agreement, we agree with the trial court that “[t]his case is not at all about the amount of the mediation demand,” and that “it is the attempt to obtain money, *821not the amount of money sought that is relevant.” The gravamen of the case is the allegation that “a party obtained evidence in violation of Georgia law” and that “she obtained her counsel’s advice and assistance in obtaining that evidence.” The trial court did not err in failing to dismiss Rogers’s claims as a result of his alleged breach of the mediation agreement.
For these reasons, we affirm the trial court’s denial of Butters’s and the Cohen defendants’ motions to dismiss; affirm the trial court’s denial of Dupree’s motion to dismiss for failure to state a claim; and reverse the trial court’s grant of Dupree’s motion to dismiss based on the anti-SLAPP.

Judgments affirmed in Case Nos. A16A1715, A16A1716 and A16A1717. Judgment reversed in Case No. A16A1714.


Miller, P. J., Ellington, P. J., McMillian, Reese and Self, JJ., concur. Branch, J., concurs in judgment only. Barnes, P. J., and McFadden, P. J., concur in part and dissent in part.


 We note that it is not inconsistent for a plaintiff to file a verification and then argue that the anti-SLAPP statute does not apply. See Ga. Community Support & Solutions v. Berryhill, 275 Ga. App. 189, 192 (1) (620 SE2d 178) (2005), aff’d, Berryhill v. Ga. Community Support & Solutions, 281 Ga. 439 (638 SE2d 278) (2006) (where anti-SLAPP statute does not apply, trial court erred in dismissing plaintiff’s complaint on the basis of alleged shortcomings in its verification).


 The trial court found that the anti-SLAPP statute applied to Rogers’s suit as to Butters, Cohen, and Dupree. Although we find here that the court’s order should be upheld under the right-for-any-reason rule as to Butters and Cohen, we note that the issue of the applicability of the anti-SLAPP statute underpins the trial court’s holdings as to each of these defendants, and is therefore a threshold issue in the analysis of the entire case.


 Rogers claims that Dupree is liable under a conspiracy theory, and Georgia law provides that
a conspiracy upon which a civil action for damages may be founded is a combination between two or more persons either to do some act which is a tort, or else to do some lawful act by methods which constitute a tort. Where it is sought to impose civil liability for a conspiracy, the conspiracy of itself furnishes no cause of action. The gist of the action, if a cause of action exists, is not the conspiracy alleged, but the tort *817committed against the plaintiff and the resulting damage. Where the act of conspiring is itself legal, the means or method of its accomplishment must be illegal.
Savannah College of Art & Design v. School of Visual Arts of Savannah, 219 Ga. App. 296, 297 (464 SE2d 895) (1995) (citations and punctuation omitted). Moreover, “[t]he essential element is the common design. And anyone, after a conspiracy is formed, who knows of its existence and purposes and joins therein, becomes as much a party thereto as if he had been an original member.” Id. (citations and punctuation omitted).


 See Eastern Railroad Presidents Conference v. Noerr Motor Freight, 365 U. S. 127 (81 SCt 523, 5 LE2d 464) (1961); United Mine Workers of America v. Pennington, 381 U. S. 657 (85 SCt 1585, 14 LE2d 626) (1965).